8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James G. MALLAS, Petitioner-Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.
Nos. 92-1585
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  October 27, 1993.

Appeal from the United States Tax Court.  (Tax Ct. )
James G. Mallas, Appellant Pro Se.
Gary William Allen, Assistant Director, Susan Findling Fleig, United States Department of Justice, Washington, D.C., for Appellee.
U.S.T.C.
AFFIRMED.
Before WILKINSON and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
James G. Mallas appeals from the tax court's order determining deficiencies in his 1981 and 1985 income taxes as the result of disallowing certain net operating loss carryover deductions.  The only issue is whether Mallas was entitled to deduct, on his 1977, 1978 and 1979 income tax returns, advance minimum royalty payments in connection with certain coal mine leases.  Our review of the record reveals that this appeal is without merit because the royalties Mallas paid in connection with his coal mining ventures, including those paid in cash, did not qualify as deductible advance minimum royalties under Treas.  Reg. § 1.612-3(b)(3).  Therefore, we affirm the tax court's order granting summary judgment to the Commissioner, as well as its orders denying Mallas's motion to vacate and his motion for reconsideration.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED